Rogers, J.
the time of the sale and purchase of the real estate by plaintiff there were recorded in the office of the Recorder of Mortgages of this city judgments, with special lien and privilege on the property, in favor of the City of New Orleans amounting to $555 -†§¶.
The price of adjudication was $250.
Art. 684 O. P. declares, that “if the price offered by the *191'highest and last bidder is not sufficient to discharge the privileges and mortgages existing on the property, and which have a preference on the judgment creditor, there shall be no adjudication,” etc.
Judgment for taxes, recognizing the lien and privilege granted by law, and duly recorded, are of the highest rank; it is only the privileges for taxes which is prescribed by three years. This provision of law does not apply when the amount has been liquidated, and the privilege recognized and perpetuated by a judgment of court, and duly recorded.
The authorities cited by plaintiff refer to the privileges simply, not judgments.
Courts cannot inquire into the policy of laws when provisions clear and mandatory unmistakably declare the duty to be performed.
The judgment is reversed, and it is ordered that the sale of the real estate to Mrs. Frances M. Paris by the Constable of' the First Justice’s Court, parish of Orleans, on August 17, 1878, in the suit of Home Ins. Co., Mrs. Frances M. Paris, subrogated, v. Hugh J. Campbell, No. 3338 of its docket, be set aside as null and of no effect, plaintiff paying costs of both courts.
Rehearing refused.